Citation Nr: 0839137	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  00-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from September 1980 to December 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from November 1999, February 2000, and 
October 2001 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In 
those decisions, the RO denied the appellant's claims for 
service connection for a lung disability, right and left knee 
disabilities, and a back disability.  The Board remanded the 
matter to the agency of original jurisdiction (AOJ) for 
further evidentiary development and adjudication in October 
2003 and November 2005.  


FINDINGS OF FACT

1.  The appellant's respiratory complaints while on ACDUTRA 
were acute and transitory.

2.  The appellant's current lung disability is not related to 
qualifying service or an event of service origin.

3.  The appellant was not treated during qualifying service 
for any injuries to or disabilities of the right or left 
knee; no such findings or abnormalities were noted on 
examination at the appellant's separation.

4.  The appellant's current right and left knee disabilities 
are not related to qualifying service or an event of service 
origin.

5.  The appellant was not diagnosed or treated during 
qualifying service for any injuries to or disabilities of the 
back; no such findings or abnormalities were noted on 
examination at the appellant's separation.

6.  The appellant's current back disability is not related to 
qualifying service or an event of service origin.


CONCLUSIONS OF LAW

1.  The appellant does not have a lung disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The appellant does not have a right knee disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 101, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  The appellant does not have a left knee disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 101, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

4.  The appellant does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through May 2004 and December 2005 notice 
letters, the appellant received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
appellant was afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the May 2004 and December 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the appellant that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the appellant identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2004 and 
December 2005 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not timely provided, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
the appellant was provided with such notice in the September 
2008 supplemental statement of the case.  The Board does not 
now have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily timely provided to the 
appellant, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
appellant's service treatment records are associated with the 
claims file.  The appellant was provided a VA examination in 
June 2008; report of the examination has been associated with 
the claims file, as have records of private treatment the 
appellant has received following his separation from active 
duty for training.  The Board notes that in its November 2005 
remand, the RO was instructed to seek records of a surgery 
the appellant underwent in 1978, prior to his service.  Those 
records have not been obtained.  However, the Board notes 
that the record indicates that the surgery was a removal of 
an enlarged lymph node on the appellant's neck, a condition 
that bears no relation to the disabilities for which the 
appellant is currently seeking service connection.  Further, 
neither the appellant nor his representative has alluded to 
the 1978 surgery as having any bearing on the appellant's 
current claims.  The Board thus concludes that the action by 
the agency of original jurisdiction (AOJ) pursuant to the 
Board's November 2005 remand was in substantial compliance 
and does not require additional remand.

Additionally, the appellant and his representative have 
submitted written argument.  Otherwise, neither the appellant 
nor his representative has alleged that there are any 
outstanding records probative of the claim on appeal that 
need to be obtained.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence consists of the appellant's service 
treatment records, his June 2008 VA examination, and reports 
of his ongoing care by private treatment providers.  Review 
of the appellant's service treatment records reflects that on 
his August 1980 entry report of medical history, he 
complained of swollen or painful joints and recurrent back 
pain.  The examining physician noted on the form that the 
appellant's "lower back hurts when he stands for a while."  
On examination, however, no abnormalities were noted.  The 
appellant was twice hospitalized during his period of active 
duty for training; he was treated in September 1980 for an 
upper respiratory infection, spending 2 days in the hospital, 
and again in October 1980 for bronchitis and conjunctivitis, 
spending 4 days in the hospital.  During his September 1980 
hospitalization, the appellant complained of back pain, but 
no diagnosis was assigned.  On his separation report of 
medical history, the appellant answered "No" when asked if 
he had recurrent back pain, a "trick" or locked knee, or 
any respiratory problems.  Similarly, his December 1980 
separation report of medical examination noted only that the 
appellant had some nasal congestion; no other abnormalities 
were recorded.

The appellant was provided a VA examination in June 2008.  
The report of that examination reflects the appellant's 
report of having twice been hospitalized during service for 
respiratory problems.  The appellant also complained that he 
"may have injured" his knees while running during his 
active duty for training and that he had suffered from low 
back pain since 1980.  The examiner also noted that the 
appellant underwent right knee arthroscopy in 2000 and again 
in 2007.  No treatment of the appellant's left knee was 
noted.  The examiner further noted the appellant's complaint 
of having back pain since his time on active duty for 
training, which was recorded in his entrance report of 
medical history.  Radiological examination of the appellant's 
lungs revealed an indeterminate left mid-lung nodule, and 
pulmonary function testing revealed mild airflow obstruction, 
hyperinflation of the lungs, and a normal diffusing capacity.  
The appellant was diagnosed with mild obstructive lung 
disease.  Physical and radiological examination of the 
appellant's knees were normal.  The examiner diagnosed the 
appellant with bilateral knee strain.  Radiological 
examination of the appellant's back revealed degenerative 
changes of the lumbar spine, and he was diagnosed with 
degenerative disc disease of the lumbar spine.

The examiner opined that the appellant's lung, right and left 
knee, and back disabilities were all less likely than not 
caused by or a result of the appellant's period of active 
duty for training.  The examiner noted in particular that the 
appellant's two hospitalizations during his ACDUTRA were for 
acute conditions for which the appellant was treated and 
released; no chronic condition was noted in the appellant's 
service treatment records, and no such disability was noted 
at his separation from service.  The examiner further noted 
that the appellant made no complaint of knee problems while 
in service, and his knees were noted to be normal on 
separation.  The examiner looked to the 20 years intervening 
between the appellant's separation and his 2000 right knee 
arthroscopy in concluding that "there is no medical basis to 
state" that the appellant's current knee disabilities were 
related to service.  The examiner further stated that the 
findings of the 2000 right knee arthroscopy were not 
consistent with a 20-year-old injury to the right knee.  
Similarly, although noting that the appellant complained at 
his entrance examination of pain in his back on prolonged 
standing, the examiner concluded that it was less likely than 
not that the appellant's current back disability is related 
to his time in service or that any pre-existing back 
condition was permanently aggravated by the appellant's time 
in service.

Relevant medical evidence also reflects records of the 
appellant's ongoing private treatment since his release from 
ACDUTRA.  Records note that the appellant was treated in 
March 1995 for complaints of lower back pain of 3 months' 
duration.  He was diagnosed at that time with back pain.  The 
appellant was treated in August 1999 for back pain stemming 
from a motor vehicle accident.  He was diagnosed in September 
1999 with back strain.  He has also received ongoing 
treatment for his right knee, including a right knee 
arthroscopy in September 2000 and ongoing care, including 
injections and an aspiration of the knee in April 1998, for 
pain in the right knee.  Treatment notes from September 2000 
reflect the appellant's report of having injured his right 
knee in service.  He has also received treatment for 
breathing problems on multiple occasions, including a May 
1990 hospitalization for pneumonia and May 1991 treatment for 
asthmatic bronchitis.  An October 2000 treatment note 
indicates that the appellant has a history of asthma; he was 
diagnosed with asthma at that time.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a lung 
disability, a right knee disability, a left knee disability, 
or a back disability.  The Board finds the medical evidence 
to be persuasive that his respiratory problems in service 
were acute and resolved without residual pathology.  The 
Board further finds that the VA examiner's opinion supports 
the conclusion that the respiratory disorders noted in 
service were transitory and not indicative of chronic 
disease.  The Board further finds that the appellant had no 
complaints of or treatment for any knee problems during 
ACDUTRA, and complained only once of back pain, which was not 
assigned any treatment or diagnosis.  The Board concludes 
that the VA examiner's opinion supports the conclusions that 
the appellant's currently diagnosed knee and back 
disabilities are not related to and were not caused by his 
time on active duty for training.

The Board concedes that the appellant suffered from 
respiratory disorders while in service but concludes that the 
disorders were acute and transitory.  To that end, the Board 
notes that the disorders were shown to have resolved with no 
findings at the time of the appellant's release in December 
1980.  In particular, the Board notes that the appellant 
responded in the negative when asked about asthma, shortness 
of breath, chronic cough, and pain or pressure in his chest 
on his December 1980 report of medical history.  Further, the 
examiner at that time noted no abnormalities in the 
appellant's respiratory system at the examination.  It is 
clear, as discussed above, that the appellant was treated for 
acute respiratory problems in service.  When examined for 
separation from service, however, no problems with the 
appellant's respiratory system were noted.  As such, any 
respiratory complaints the appellant had in service appear to 
have been acute and transitory and to have resolved without 
residual pathology.

The Board's review of the appellant's service treatment 
records further reflect that the appellant complained in 
October 1980 of back pain but received no diagnosis or 
treatment.  The appellant's separation reports of medical 
history and examination are silent as to any complaints or 
diagnoses of any back disability during ACDUTRA.  The 
appellant's service treatment records are further silent as 
to complaints of or treatment for pain or injury in the 
knees.  Post-service medical evidence reflects the 
appellant's complaints of pain in his right knee, for which 
he has received ongoing treatment since April 1998, as well 
as occasional treatment for breathing problems dating to May 
1990 and for back pain as early as March 1995.  The Board 
notes, however, that mere pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board concedes that the appellant's current treatment 
records and VA examinations confirm current lung, right and 
left knee, and back disabilities but concludes that there is 
no persuasive medical evidence relating those disorders to 
qualifying service.  In reaching this conclusion, the Board 
finds compelling the June 2008 VA examiner's opinion that the 
appellant's current disabilities are not related to the 
appellant's service.  The Board also looks to the silence of 
the appellant's service treatment records as to any knee or 
back disorders and to his separation report of medical 
history and examination, which noted no problems with the 
appellant's respiratory system, his knees, or his back.  The 
Board further notes that the appellant was first treated 
after service for a respiratory disability in 1990, nearly a 
decade after his separation from active duty for training, 
and was not treated for knee problems until April 1998, 
nearly 18 years after qualifying service.  Similarly, the 
appellant's first treatment for lower back pain was in March 
1995, at which time he complained of having had problems with 
his back for approximately 3 months.  He did not receive a 
diagnosis at that time.  The appellant's first diagnosis of a 
back disability occurred in September 1999, when he was 
diagnosed with back strain following a motor vehicle 
accident.

Regarding the appellant's claim for service connection for a 
back disability, the Board is cognizant that the law provides 
that every veteran is taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111, 38 C.F.R. § 
3.304(b).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 38 
C.F.R. § 3.306.

Here, however, the presumption of sound condition on entry 
and the presumption that a preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service absent 
a specific finding that the increase is due to the natural 
progress of the disease do not apply.  These presumptions do 
not apply here because, regarding the appellant's specific 
period of active duty for training, from September 1980 to 
December 1980, the appellant is not considered a veteran as 
defined by the law.  Section 1111 of Title 38 of the U.S. 
Code, which relates to presumption of sound condition on 
acceptance into service and aggravation of preexisting injury 
or disease, specifies that this section applies to "every 
veteran."  38 U.S.C.A. § 1111.  The Code defines a veteran 
as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2).  The Code also defines, in pertinent part, that the 
term "active military, naval, or air service" includes 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24)(B).

Although the appellant was serving on a period of active duty 
for training from September 1980 to December 1980, the 
evidence does not show he was disabled during this period.  
Although back pain was noted on the appellant's entrance 
report of medical history, he complained only once of back 
pain during his period of active duty for training and 
received no documented treatment for or diagnosis of that 
back pain.  He responded in the negative when asked at 
separation if he suffered from back problems, and his 
separation report of medical examination was negative for 
back problems.  Moreover, addressing all of the medical 
evidence of record, including the August 1980 initial 
complaint of back pain prior to the appellant's period of 
active duty for training and the post-service treatment for 
back pain in March 1995 and August 1999, the June 2008 VA 
examiner opined that the appellant's military service did not 
cause his back disability any permanent aggravation.  Put 
another way, any preexisting back disability the appellant 
may have had prior to entering the period of active duty for 
training was not aggravated by military service.  Thus, the 
appellant's period of active duty for training does not 
qualify as "active military, naval, or air service."

Summarizing the foregoing, because the appellant was not 
disabled from a disease or injury incurred or aggravated in 
line of duty while serving in this period of active duty for 
training, his service during the period September 1980 to 
December 1980 does not qualify as "active military, naval, 
or air service."  Because this period of active duty for 
training does not meet the definition of "active military, 
naval, or air service" under 38 U.S.C.A. § 101(24)(B), the 
appellant does not qualify as a "veteran" as defined by 38 
U.S.C.A. § 101(2).

It follows, then, that since the appellant does not qualify 
as a "veteran" as defined, the law does not require that 
there be clear and unmistakable evidence demonstrating that 
the injury that existed before acceptance and enrollment was 
not aggravated by such service, as would be required by 38 
U.S.C.A. § 1111 if the appellant were a veteran for purposes 
of this specific period of active duty for training.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (an individual 
who has served only on active duty for training must 
establish a service-connected disability in order to attain 
veteran status and to be entitled to compensation); Harris v. 
West, 13 Vet. App. 509 (2000) (absent evidence of death or 
disablement during period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty, the period of active duty for training did not 
qualify as "active military, naval, or air service," and 
the claimant could not achieve veteran status for purposes of 
that claim).

The Board acknowledges that the appellant has alleged that 
his in-service treatment for respiratory problems is related 
to his current diagnosis of mild obstructive lung disease.  
The appellant has further alleged that he injured his right 
knee in service and that this injury is the cause of his 
current diagnosis of bilateral knee strain.  The Board notes 
that the appellant is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge, such as treatment for respiratory disorders or the 
occurrence of an injury to his knee during service.   See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, as a 
layperson without the appropriate medical training and 
expertise, the appellant is simply not competent to render a 
medical opinion as to the etiology of any current disability.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As such, the appellant's assertions, alone, 
cannot provide a basis for a grant of service connection.

The Board thus concludes that the medical evidence of record 
does not link the appellant's current lung, knee, and back 
disabilities to service because the evidence does not raise a 
reasonable doubt that the disabilities are related to 
service.  The Board notes that the medical evidence, 
including in particular the appellant's June 2008 VA medical 
examination, does not establish an etiological link between 
the appellant's time on active duty for training and his 
currently diagnosed lung, knee, or back disability.  
Therefore, the Board concludes that the appellant's lung, 
right knee, left knee, and back disorders are not traceable 
to his active duty for training.  The claim for service 
connection for a lung disability, a right knee disability, a 
left knee disability, or a back disability must thus be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


